Exhibit 10.7

Form of Agreement for Stock Option Award to Executives under the Company’s 2002
Stock Incentive Plan (non-competition with clawback for material misstatements)
2009

LOGO [g55188logo.jpg]

Executive Grant

Grant Number:

 

Grant Date

  Option Shares   Exercise Price
$   Expiration Date

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Grant Date specified above granted to

«Name»

(the “Optionee”) the option (the “Option”) to purchase that number of shares of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Award represents will expire on the Expiration Date, unless it is terminated
prior to that time in accordance with this Award.

The Option Shares represented by this Award shall become exercisable as to
[            ]% of the Option Shares on each anniversary of the Grant Date,
commencing with the first anniversary, unless this Option shall have terminated
or the vesting shall have accelerated as provided in this Award. Once this
Option has become exercisable for all or a portion of the Option Shares, it will
remain exercisable for all or such portion of the Option Shares, as the case may
be, until the Option expires or is terminated as provided in this Award.

By accepting this Option, the holder acknowledges that the holder of this Option
will not have any of the rights of a shareholder with respect to the Option
Shares until the holder has duly exercised the Option and paid the Exercise
Price and applicable withholding taxes in accordance with this Award. The holder
further acknowledges and agrees that the Company may deliver, by electronic
mail, the use of the Internet or Company intranet web pages or otherwise, any
information concerning the Company, this Option, the UnitedHealth Group
Incorporated 2002 Stock Incentive Plan (the “Plan”), pursuant to which the
Company granted this Option, and any information required by the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Award, the terms of
the Plan shall govern. Any terms not defined herein shall have the meaning set
forth in the Plan.



--------------------------------------------------------------------------------

* * * * *

1. Nonqualified Option. The Company does not intend that the Option shall be an
Incentive Stock Option governed by the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended.

2. Termination of Option. The Option shall terminate on the Expiration Date. The
Option shall terminate prior to such date if the Optionee ceases to be employed
by the Company or any Affiliate, except that:

(a) General: If the Optionee’s employment terminates for any reason (voluntary
or involuntary) other than (i) death or permanent long-term disability, or
(ii) a termination of employment that results in severance or separation pay
being paid to Optionee, and at the time of such termination Optionee is not
eligible for Retirement (as defined below), then the Optionee may, at any time
within the Exercise Period (as defined below), exercise the Option to the extent
of the full number of Option Shares which were exercisable and which the
Optionee was entitled to purchase under the Option on the date of the
termination of his or her employment;

(b) Death or Permanent Long-Term Disability: If the Optionee dies while employed
by the Company or any Affiliate, or if the Optionee’s employment by the Company
or any Affiliate is terminated due to the Optionee’s failure to return to work
as the result of a permanent long-term disability which renders the Optionee
incapable of performing his or her duties as determined under the provisions of
the Company’s long-term disability insurance program, then (i) all unvested
Option Shares hereunder shall immediately vest, and (ii) the Optionee (or the
Optionee’s personal representatives, administrators or guardians, as applicable,
or any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution) may (subject to earlier expiration
on the Expiration Date) at any time within a period of five years after the
Optionee’s death or termination of employment due to the Optionee’s failure to
return to work as the result of a permanent long-term disability, or for such
other longer period established at the discretion of the Committee or the Chief
Executive Officer of the Company, exercise the Option to the extent of the full
number of Option Shares which are exercisable following such vesting;

(c) Severance: If the Optionee is entitled to severance under the Company’s
severance pay plan as in effect on the date hereof and the Optionee is not
eligible for Retirement (as defined below) at the time of termination of
employment, then vesting of the Option shall continue for the period of such
severance. If Optionee is entitled to severance under an employment agreement
entered into with the Company, then vesting of the Option shall continue for the
period of such severance that Optionee is entitled to receive as of the date
hereof. If the Optionee is entitled to separation pay other than under the
Company’s severance pay plan or an employment agreement, then vesting of the
Option shall continue for the lesser of (i) the period the Optionee would have
received payments under the severance pay plan as in effect on the date hereof,
had the Optionee been eligible for such payments; or (ii) the period of
separation pay. In either case, should the Optionee be paid in a lump sum versus
bi-weekly payments, the Option shall continue to vest for the time in which
severance or separation pay would have been paid had it been paid bi-weekly;

 

2



--------------------------------------------------------------------------------

(d) Retirement. If the Optionee’s employment by the Company or any Affiliate is
terminated and at the time of termination is eligible for Retirement, then
(i) vesting of the Option shall continue as if such termination of employment
had not occurred and (ii) the Optionee may, at any time within the shorter of
(1) the Expiration Date of the Option or (2) a period of five years after such
termination of employment or for such other longer period established at the
discretion of the Committee or the Chief Executive Officer of the Company,
exercise the Option to the extent of the full number of Option Shares which are
exercisable and which the Optionee is entitled to purchase under the Option on
the date of exercise of the Award; provided that the Award shall continue to be
subject to “Forfeiture of Option and Shares” below; and

(e) For the purposes of this Option, “Exercise Period” shall mean the greater
of: (i) a period of three months after the date of termination of the Optionee’s
employment; (ii) if Optionee receives severance or separation pay, a period of
three months after vesting ceases as provided in (c), above; or (iii) such other
longer period established at the discretion of the Committee or the Chief
Executive Officer of the Company. This Option shall in no event be exercisable
after the Expiration Date.

For purposes of this Award, “Retirement” means the termination of employment of
a Participant who is age 55 or older with at least ten years of Recognized
Employment with the Company or any Affiliate other than by reason of (i) death
or permanent long-term disability or (ii) Misconduct.

For purposes of this Award, “Recognized Employment” shall include only
employment since the Optionee’s most recent date of hire by the Company or any
Affiliate, and shall not include employment with a company acquired by
UnitedHealth Group or any Affiliate before the date of such acquisition.

For purposes of this Award, “Misconduct” shall mean an Optionee’s (a) violation
of, or failure to act upon or report known or suspected violations of, the
Company’s Principles of Ethics and Integrity, or (b) commission of any illegal,
fraudulent, or dishonest act or gross negligent or intentional misrepresentation
in connection with the Optionee’s employment.

3. Forfeiture of Option and Shares. This section sets forth circumstances under
which the Optionee shall forfeit all or a portion of the Options, or be required
to repay the Company for the value realized in respect of all or a portion of
the Options.

(a) Violation of Restrictive Covenants. If the Optionee violates any provision
of the Restrictive Covenants in Section 4 of this Award, then (i) any unvested
Options and (ii) any Options that vested within one year prior to the Optionee’s
termination of employment with the Company or any Affiliate or at any time after
such termination of employment (the “Forfeited Options”) and that have not been
exercised shall be immediately cancelled and rendered null and void without any
payment therefor. If any such Forfeited Options have been exercised prior to the
Optionee’s violation of the Restrictive Covenants, the Optionee shall be
required to repay or otherwise reimburse the Company, upon demand, an amount in
cash or Common Stock having a value equal to the amount described in clause
(i) or (ii), depending on whether the Optionee still holds

 

3



--------------------------------------------------------------------------------

the Option Shares acquired upon exercise of the Forfeited Options; (i) to the
extent that such Option Shares have been sold, the difference between the
aggregate proceeds received from such sale of such Option Shares over the
aggregate Exercise Price for such Option Shares, and (ii) to the extent that
such Option Shares have not been sold at the time Company demand is made, the
difference between the aggregate Fair Market Value of such Option Shares on the
date the Forfeited Options were exercised over the aggregate Exercise Price with
respect to such Option Shares.

(b) Fraud. If the Board determines that the Optionee has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any vested and unvested Options then
held by the Optionee shall be immediately cancelled and rendered null and void
without any payment therefor. In addition, for any Options that were exercised
during the 12-month period following the first public issuance or filing with
the Securities Exchange Commission (whichever occurs first) of the incorrect
financial statements (the “Covered Options”), the Optionee shall be required to
repay or otherwise reimburse the Company, upon demand, an amount in cash or
Common Stock having a value equal to the amount described in clause (i) or (ii),
depending on whether the Optionee still holds the Option Shares acquired upon
exercise of the Covered Options; (i) to the extent that such Option Shares have
been sold, the difference between the aggregate proceeds received from such sale
of such Option Shares over the aggregate Exercise Price for such Option Shares,
and (ii) to the extent that such Option Shares have not been sold at the time
Company demand is made, the difference between the aggregate Fair Market Value
of such Option Shares on the date the Covered Options were exercised over the
aggregate Exercise Price with respect to such Option Shares.

(c) In General. This section does not constitute the Company’s exclusive remedy
for the Optionee’s violation of the Restrictive Covenants or commission of
fraudulent conduct. The Company may seek any additional legal or equitable
remedy, including injunctive relief, for any such violations. The provisions in
this section are essential economic conditions to the Company’s grant of Options
to the Optionee. By receiving the grant of Options hereunder, the Optionee
agrees that the Company may deduct from any amounts it owes the Optionee from
time to time (such as wages or other compensation, deferred compensation
credits, vacation pay, any severance or other payments owed following a
termination of employment, as well as any other amounts owed to the Optionee by
the Company) to the extent of any amounts the Optionee owes the Company under
this section. The provisions of this section and any amounts repayable by the
Optionee hereunder are intended to be in addition to any rights to repayment the
Company may have under Section 304 of the Sarbanes-Oxley Act of 2002 and other
applicable law.

4. Restrictive Covenants. In consideration of the terms of this Option and the
Optionee’s access to Confidential Information, the Optionee agrees to the
Restrictive Covenants set forth below. For purposes of these Restrictive
Covenants, the “Company” means UnitedHealth Group Incorporated and all of any
Affiliate and other affiliates.

(a) Confidential Information. The Optionee will be given access to and provided
with sensitive, confidential, proprietary and trade secret information

 

4



--------------------------------------------------------------------------------

(“Confidential Information”) in the course of the Optionee’s employment.
Examples of Confidential Information include: inventions; new product or
marketing plans; business strategies and plans; merger and acquisition targets;
financial and pricing information; computer programs, source codes, models and
databases; analytical models; customer lists and information; and supplier and
vendor lists and information. The Optionee agrees not to disclose or use
Confidential Information, either during or after the Optionee’s employment with
the Company, except as necessary to perform the Optionee’s duties or as the
Company may consent in writing.

(b) Non-Solicitation. During the Optionee’s employment and for the greater of
two years after the termination of the Optionee’s employment for any reason
whatsoever, or the period of time for which the Option remains exercisable, the
Optionee may not, without the Company’s prior written consent, directly or
indirectly, for the Optionee or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

 

  (i) Solicit any business competitive with the Company from any person or
entity who (a) was a Company provider or customer within the 12 months before
Optionee’s employment termination and with whom Optionee had contact to further
the Company’s business, or for whom Optionee provided services or supervised
employees who provided those services, or (b) was a prospective provider or
customer the Company solicited within the 12 months before Participant’s
employment termination and with whom Participant had contact for the purposes of
soliciting the person or entity to become a provider or customer of the Company,
or supervised employees who had those contacts.

 

  (ii) Hire, employ, recruit or solicit any Company employee or consultant.

 

  (iii) Induce or influence any Company employee, consultant, or provider to
terminate his, her or its employment or other relationship with the Company.

 

  (iv) Assist anyone in any of the activities listed above.

(c) Non-Competition. During the Optionee’s employment and for the greater of one
year after the termination of the Optionee’s employment for any reason
whatsoever or the period of time for which the Option remains exercisable, the
Optionee may not, without the Company’s prior written consent, directly or
indirectly, for the Optionee or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:

 

  (i) Engage in or participate in any activity that competes, directly or
indirectly, with any Company product or service that Optionee engaged in,
participated in, or had Confidential Information about during Optionee’s
employment.

 

5



--------------------------------------------------------------------------------

  (ii) Assist anyone in any of the activities listed above.

(d) Because the Company’s business competes on a nationwide basis, the
Participant’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

(e) To the extent Participant and the Company agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Participant and the Company
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.

By accepting this Option, the Optionee agrees that the provisions of this
Restrictive Covenants section are reasonable and necessary to protect the
legitimate interests of the Company.

5. Manner of Exercise. On the terms set forth herein, the Option may be
exercised in whole or in part from time to time by delivering notice of exercise
to the Company, accompanied by payment of the Exercise Price and any applicable
withholding taxes (i) in cash, by wire transfer, certified check or bank
cashier’s check payable to the Company, (ii) by delivery of shares of Common
Stock already owned by the Optionee or (iii) by delivery of a combination of
cash and such shares; provided, that the Optionee shall not be entitled to
tender shares of Common Stock pursuant to successive, substantially simultaneous
exercises of options to purchase Common Stock. Any shares already owned by the
Optionee referred to in the preceding sentence must have been owned by the
Optionee for no less than six months prior to the date of exercise of the Option
if such shares were acquired upon the exercise of another option or upon the
vesting of restricted stock or restricted stock units. Notwithstanding anything
to the contrary in this Award, the Company shall not be required to issue or
deliver any shares of Common Stock upon exercise of any Option until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable have been and continue to be
satisfied (including an effective registration of the shares under federal and
state securities laws).

6. No Guarantee of Employment. This Option does not confer on the Optionee any
right with respect to the continuance of any relationship with the Company or
any Affiliate, nor will it interfere in any way with the right of the Company to
terminate such relationship at any time.

7. No Transfer. During the Optionee’s lifetime, only the Optionee can exercise
the Option. The Optionee may not transfer the Option except by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security Act
or the rules promulgated thereunder, to the extent provided in clause (b) under
the section above entitled “Termination of Option.” Any attempt to otherwise
transfer the Option shall be void.

 

6



--------------------------------------------------------------------------------

8. Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the benefits or
potential benefits intended to be made available under the Option (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of the Option), the Committee shall, in such
manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (i) the number and type of shares (or other securities or other
property) subject to the Option and (ii) the exercise price with respect to the
Option; provided, however, that the number of shares covered by the Option shall
always be a whole number. Without limiting the foregoing, if any capital
reorganization or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with another entity, or the sale of all
or substantially all of the Company’s assets to another entity, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, the Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this Award
and in lieu of the shares of Common Stock of the Company immediately theretofore
purchasable and receivable upon the exercise of the Option, with appropriate
adjustments to prevent diminution or enlargement of benefits or potential
benefits intended to be made available under the Option, such shares of stock,
other securities, cash or other assets as would have been issued or delivered to
the Optionee if the Optionee had exercised the Option and had received such
shares of Common Stock prior to such reorganization, reclassification,
consolidation, merger or sale. The Company shall not effect any such
reorganization, consolidation, merger or sale unless prior to the consummation
thereof the successor entity (if other than the Company) resulting from such
reorganization, consolidation or merger or the entity purchasing such assets
shall assume by written instrument the obligation to deliver to the Optionee
such shares of stock, securities, cash or other assets as, in accordance with
the foregoing provisions, the Optionee may be entitled to purchase or receive.

9. Change in Control. Notwithstanding the other vesting provisions set forth
herein, but subject to the other terms and conditions set forth herein, the
Option shall become fully vested and exercisable on the effective date of a
Change in Control. For purposes of this Option, a “Change in Control” shall mean
the sale of all or substantially all of the Company’s assets or any merger,
reorganization, or exchange or tender offer which, in each case, will result in
a change in the power to elect 50% or more of the members of the Board of
Directors of the Company.

10. Narrowed Enforcement and Severability. If a court or arbitrator decides that
any provision of this Award is invalid or overbroad, the Optionee agrees that
the court or arbitrator should narrow such provision so that it is enforceable
or, if narrowing is not possible or permissible, such provision should be
considered severed and the other provisions of this Award should be unaffected.

 

7



--------------------------------------------------------------------------------

11. Injunctive Relief. The Optionee agrees that (a) legal remedies (money
damages) for any breach of the Restrictive Covenants in Section 4 of this Award
will be inadequate, (b) the Company will suffer immediate and irreparable harm
from any such breach, and (c) the Company will be entitled to injunctive relief
from a court in addition to any legal remedies the Company may seek in
arbitration.

12. Survival. The Restrictive Covenants and provisions regarding the forfeiture
of Options and shares in this Award shall survive the termination of the Option.

13. Other. An original record of this Award and all the terms thereof is held on
file by the Company. To the extent there is any conflict between the terms
contained in this Award and the terms contained in the original held by the
Company, the terms of the original held by the Company shall control. Neither
the Plan nor the Option shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and Optionee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Option, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.

14. Governing Law. The validity, construction and effect of this Option and any
rules and regulations relating to the Option and this Award shall be determined
in accordance with the laws of the State of Minnesota (without regard to its
conflict of laws principles).

THIS AWARD REPRESENTS AN OPTION TO PURCHASE SHARES OF COMMON STOCK AND DOES NOT
CONSTITUTE OR REPRESENT SHARES OF COMMON STOCK

NON-NEGOTIABLE

 

8